UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13D (Amendment No. 1) * Under the Securities Exchange Act of 1934 Vertical Communications, Inc. (Name of Issuer) Common Stock, par value $0.01 per share (Title of Class of Securities) 04314L205 (CUSIP Number) David SY Kwon LG-Nortel Co. Ltd. GS Tower 8F, 679 Yoksam-dong Kangnam-gu Seoul, 135-985 Korea (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) April 30, 2008 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box .o Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule §240.13d-7 for other parties to whom copies are to be sent. (*) The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (the “Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). (Continued on following pages) Page 1 of12 Pages Cusip No. 04314L205 Page 2 of12 Pages 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY) LG-NORTEL CO. LTD. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) o (b) x 3 SEC USE ONLY 4. SOURCES OF FUNDS* WC 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) 6. CITIZENSHIP OR PLACE OF ORGANIZATION Republic of Korea NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 74,396,227(1) 8. SHARED VOTING POWER 0 9. SOLE DISPOSITIVE POWER 74,396,227(1) 10. SHARED DISPOSITIVE POWER 0 11. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 74,396,227(1) 12. CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* o 13. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 13.8% 14. TYPE OF REPORTING PERSON* CO * See Instructions (1)This amount consists of (a) 6,132,976 shares of the Issuer’s common stock upon exercise of certain warrants to purchase common stock which are exercisable within 60 days, (b) 12,264,151 shares of the Issuer’s common stock issuable upon conversion of shares of the Issuer’s Series E Convertible Preferred Stock, par value $1.00 per share, held for the account of the Reporting Person, (c) 28,000,000 shares of the Issuer’s common stock issuable upon conversion of shares of the Issuer’s to-be-established Series F Convertible Preferred Stock to be issued pursuant to the Notes described in Item 4 and (d) 28,000,000 shares of the Issuer’s common stock upon exercise of certain warrants to purchase common stock, to be issued pursuant to the Notes described in Item 4. Cusip No. 04314L205 Page3 of12 Pages Introduction This Amendment No. 1 to Schedule 13D amends the Schedule 13D initially filed on December 1, 2006 (the “Schedule 13D”) by LG-Nortel Co. Ltd. (the “Reporting Person”).The Reporting Person has acquired $1,400,000 aggregate principal amount of Subordinated Convertible Promissory Notes (the “Notes”) issued by Vertical Communications, Inc. (the “Issuer”).Except as provided herein, this Amendment does not modify any of the information previously reported on the Schedule 13D.Capitalized terms used and not otherwise defined have the meanings given to them in the Schedule 13D. Item 3.Source and Amount of Funds or Other Consideration. Item 3 of the Schedule 13D is amended and updated by adding the following: The source of funds for the acquisition of the Notes is the Reporting Person’s working capital. Item 4.Purpose of the Transaction. Item 4 of the Schedule 13D is amended and updated by adding the following: On April 30, 2008, the Reporting Person entered into a joinder to become an investor party to the securities purchase agreement (the “Securities Purchase Agreement”) with the Issuer and acquired $1,400,000 aggregate principal amount of Notes.By the terms of the Notes, the investment by the Reporting Person constituted a “Qualifying Investment”.By virtue of this Qualifying Investment, (1) the Notes will automatically convert into shares of the to-be established “Series F Preferred Stock” of the Issuer with the powers, designations, preferences and rights set forth in Exhibit B of the Notes at a rate of one share of Series F Preferred Stock for each $1,000 of outstanding principal and accrued but unpaid interest under the Notes, rounded to the nearest whole share, and (2) the Issuer will issue to the Reporting Person certain warrants (the “Warrants”) to purchase shares of the Issuer’s common stock with an exercise price per share of common stock of $0.01 for a number of shares equal to the original principal amount of the Notes divided by the conversion price of the Series F Preferred Stock ($0.05), rounded up to the nearest whole share. On April 30, 2008, the Reporting Person entered into certain subordination agreements (the “Subordination Agreements”) with each of Silicon Valley Bank (“SVB”) and NEIPF, L.P. and Columbia Partners, L.L.C. Investment Management (“NEIPF and CPIM”) to subordinate payment of the Notes to the prior payment of the indebtedness under the Company’s existing credit facilities with each of SVB and NEIPF and CPIM. On April 30, 2008,the Reporting Person executed the Consent and Waiver Agreement, pursuant to which the Reporting Person consented to the Securities Purchase Agreement and the transactions contemplated thereby, including, among other things, the issuance of the Notes, the Warrants, the Series F Preferred Stock and an amendment to the Issuer’s 2004 Stock Incentive Plan to increase the maximum number of shares of common stock available for issuance pursuant to awards granted under the such plan.The Reporting Person also waived its right of first refusal applicable to the transactions contemplated by the Securities Purchase Agreement and waived certain anti-dilution and other provisions of certain prior securities purchase agreements applicable to the Reporting Person. The foregoing description of the Notes, the Securities Purchase Agreement, the Subordination Agreements and the Consent and Waiver Agreement does not purport to be a complete statement of the parties’ rights under such agreements and is qualified in its entirety by reference to the full text of such agreements, as referenced in Item 7 hereto. The Notes were acquired by the Reporting Person for investment purposes. Except to the extent the foregoing may be deemed a plan or proposal, the Reporting Person does not have any plans or proposals which relate to, or could result in, any of the matters referred to in paragraphs (a) through (j), inclusive, of the instructions to Item 4 of Schedule 13D.The Reporting Person may, at any time and from time to time, review or reconsider their position and/or change their purpose and/or formulate plans or proposals with respect thereto. Cusip No. 04314L205 Page4 of12 Pages Item 5.Interest in Securities of the Issuer. Item 5 of the Schedule 13D is amended and updated by adding the following: (a)The Reporting Person may be deemed to be the beneficial owner of 74,396,227 Shares (approximately 13.8% of the total number of Shares outstanding, assuming the occurrence of a Qualifying Investment and full issuance of all shares of the Issuer's common stock underlying options, warrants and shares of preferred stock).This amount consists of (a) 6,132,976 shares of the Issuer’s common stock upon exercise of certain warrants to purchase common stock which are exercisable within 60 days, (b) 12,264,151 shares of the Issuer’s common stock issuable upon conversion of shares of the Issuer’s Series E Convertible Preferred Stock, par value $1.00 per share, held for the account of the Reporting Person, (c) 28,000,000 shares of the Issuer’s common stock issuable upon conversion of shares of the Issuer’s to-be-established Series F Convertible Preferred Stock to be issued pursuant to the Notes issued to the Reporting Person and (d) 28,000,000 shares of the Issuer’s common stock upon exercise of certain warrants to purchase common stock, to be issued pursuant to the Notes issued to the Reporting Person. (b)The Reporting Person may be deemed to have sole power to direct the voting and disposition of the 74,396,227 Shares that it may be deemed to beneficially own as set forth above. (c)Except for the transactions described in Item 6 hereto, there have been no transactions effected with respect to the Shares during the past sixty (60) days by the Reporting Person. (d)The majority shareholder of LG-Nortel is Nortel.As such, Nortel may have the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, such securities.As a minority shareholder of LG-Nortel, LGE also may have the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, such securities. (e)Not applicable. Item 6.Contracts, Arrangements, Understanding or Relationshipswith Respect to Securities of the Issuer. Item 6 of the Schedule 13D is amended and updated by adding the following: Except as disclosed in a prior Schedule 13D or as otherwise described in Items 4 and 5(d) above, to the best knowledge of the Reporting Person there are no contracts, arrangements, understandings or relationships (legal or otherwise) among the Reporting Persons or between such persons and any other person with respect to any securities of the Company, including but not limited to the transfer or voting of any securities of the Company, finder's fees, joint ventures, loan or option arrangements, puts or calls, guarantees of profits, divisions of profits or loss, or the giving or withholding of proxies. Item 7.Material to be Filed as Exhibits. The following documents are being filed as exhibits to this statement and are incorporated herein by reference: A.Securities Purchase Agreement dated as of March 17, 2008 by and between Vertical Communications, Inc. and certain investors (incorporated by reference to Exhibit 10.1 to Issuer’s Form 8-K filed on March 18, 2008) B.Form of Subordinated Convertible Promissory Note dated as of March 17, 2008, issued by Vertical Communications, Inc. (incorporated by reference to Exhibit 10.3 to Issuer’s Form 8-K filed on March 18, 2008) Cusip No. 04314L205 Page5 of12 Pages C.Consent and Waiver Agreement, dated as of April 30, 2008, by and between Vertical Communications and the Reporting Person Cusip No. 04314L205 Page6 of12 Pages SIGNATURES After reasonable inquiry and to the best of our knowledge and belief, the undersigned certify that the information set forth in this statement is true, complete and correct. Dated: May 8, 2008 LG-NORTEL CO. LTD. By: /s/ Seok-Bin Mun Name: Seok-Bin Mun Title: Vice President Cusip No. 04314L205 Page7 of12 Pages Exhibit Index A.Securities Purchase Agreement dated as of March 17, 2008 by and between Vertical Communications, Inc. and certain investors (incorporated by reference to Exhibit 10.1 to Issuer’s Form 8-K filed on March 18, 2008) B.Form of Subordinated Convertible Promissory Note dated as of March 17, 2008, issued by Vertical Communications, Inc. (incorporated by reference to Exhibit 10.3 to Issuer’s Form 8-K filed on March 18, 2008) C.Consent and Waiver Agreement, dated as of April 30, 2008, by and between Vertical Communications and the Reporting Person Cusip No. 04314L205 Page8 of12 Pages Exhibit C CONSENT AND WAIVER AGREEMENT This CONSENT AND WAIVER AGREEMENT (this"Agreement") is made and entered into as of this 30thday of April, 2008 among Vertical Communications, Inc., a Delaware corporation with its principal place of business at Ten Canal Park, Suite 602, Cambridge, Massachusetts 02141, (the "Company"), and LG-Nortel Co.
